Citation Nr: 1743357	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-14 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left leg disability, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from March 1961 to August 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2008, April 2009, and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in January 2014.  A transcript of that hearing is of record.

This case was previously before the Board in June 2014 and April 2016, at which times it was remanded in part for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

Unfortunately the Board finds that further RO action on the claims on appeal is warranted, even though that will, regrettably, further delay an appellate decision on the matters on appeal.  

The Veteran has reported that he has a low back disability that is related to active service.  A review of the record shows that the Veteran has been diagnosed with various low back disabilities, to include spondylosis and lumbar intervertebral disc syndrome.  There is some indication from the medical evidence of record that the Veteran may have had a low back disability (spondylolisthesis) that existed prior to entrance to active service.  However, there is no diagnosis of a low back disability noted on the March 1961 enlistment examination report.  Further, the Veteran has reported that he did not begin to experience back pain until after he engaged in the rigorous activity required during active service. 

The Board notes that a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by that service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  Further, only conditions that are recorded in physical examination reports are to be considered as noted.  Paulson v. Brown, 7 Vet. App. 466 (1995).

Additionally, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  The terms disease and defects must be interpreted as being mutually exclusive.  The term disease is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  The term defects means structural or inherent abnormalities or conditions that are more or less stationary in nature.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).

In the June 2014 remand, the Board requested that a medical opinion be obtained regarding whether the Veteran had a low back disability that clearly and unmistakably existed prior to his service.  In July 2015, a VA examiner opined that a low back disability clearly and unmistakably existed prior to service, on the basis of the Veteran's lay statements that he was born with a low back disability.  However, while the Veteran is competent to describe symptoms, he is not competent to diagnose a disability based on those symptoms.  Therefore, the Veteran is not competent to opine as to whether any low back disability clearly and unmistakably pre-existed service.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In April 2016, the Board found that the development conducted did not comply with the directives of the June 2014 remand, as the medical opinion relied on an impermissible basis to find that a back disability clearly and unmistakably preexisted entrance to service.  Therefore, the Board instructed that a medical opinion with proper rationale must be obtained before making a decision in the claim for service connection for a low back disability.

In April 2017, the Veteran underwent VA examination.  The examiner opined that the claimed back disability was less likely than not the result of service.  The examiner stated that the Veteran had no lower back problems during his service.

Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  The April 2017 VA examiner did not address whether the Veteran had a low back disability that clearly and unmistakably existed prior to service, as requested in both the June 2014 and April 2016 Board remands.  Therefore, the Board must again remand the claim for a VA examination report that complies with the requests in the June 2014 and April 2016 remands.

The claim for service connection for a left leg disability, to include as secondary to a low back disability, must again be remanded as it is inextricably intertwined with the claim for service connection for a low back disability.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination with a medical doctor who has not previously examined him.  The examiner must review the claims file and must note that review in the report.  The rationale for all opinions expressed must be provided.  The Veteran's lay testimony alone is not a sufficient basis to determine that he had a low back disability that pre-existed active service.  Based upon the examination results and the review of the record, the examiner should identify any and all diagnoses of low back disabilities and make a determination as to whether the identified low back disabilities are a disease, a defect, or are the result of an injury.  In determining whether a condition is a defect, as opposed to a disease or injury, the examiner should consider that the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  The term "defects" are defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.  Once all diagnoses have been identified and characterized as a disease, defect, or the result of an injury, the examiner should provide the following opinions:

(a) Does that Veteran have any current low back disability that constitutes a congenital or developmental defect?

(b) For any disability determined to be a congenital or developmental defect, is it at least as likely as not (50 percent or better probability) that the Veteran developed superimposed low back pathology as a result of or during active service?

(c) Did the Veteran have a low back disability that was a disease or disability resulting from disease or injury, not defect, that clearly and unmistakably existed prior to active service?  If so, was any pre-existing low back disability that was a disease or a disability resulting from injury clearly and unmistakably not aggravated during active service?  In forming the opinion, the examiner should note that while the Veteran is competent to describe symptoms, he is not competent to diagnose a disability based on those symptoms.  The examiner should cite to the evidence that demonstrates that it is clear and unmistakable that a low back disability preexisted service.

(d) With regard to any diagnosed low back disability, due to disease or injury, and not found to clearly and unmistakably exist prior to service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any low back disability is related to active service.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

